MEMORANDUM **
Andrew W. Shalaby appeals the district court’s dismissal of his action against the State of California. We affirm.
Shalaby sued the state for the purpose of having one of its statutes1 declared unconstitutional. However, with certain exceptions, pursuant to the Eleventh Amendment to the United States Constitution “[t]he Judicial power of the United States” does not extend to an action by a citizen against a State. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100, 104 S.Ct. 900, 908, 79 L.Ed.2d 67 (1984); Hans v. Louisiana, 134 U.S. 1, 3-4, 9-10, 21, 10 S.Ct. 504, 505, 509, 33 L.Ed. 842 (1890). No exception to that prohibition applies here. See Seminole Tribe v. Florida, 517 U.S. 44, 55, 116 S.Ct. 1114, 1123, 134 L.Ed.2d 252 (1996) (exception when Congress properly abrogates immunity); Port Auth. Trans-Hudson Corp. v. Feeney, 495 U.S. 299, 304-05, 110 S.Ct. 1868, 1872, 109 L.Ed.2d 264 (1990) (exception when state waives immunity); Ex Parte Young, 209 U.S. 123, 155-56, 28 S.Ct. 441, 452, 52 L.Ed. 714 (1908) (state official can be enjoined).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Cal.Civ.Proc.Code § 425.16.